Judgment, Supreme Court, New York County (Ira Beal, J.), rendered May 31, 1995, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5 to 10 years, unanimously affirmed.
Defendant failed to meet his burden of demonstrating that the statement of his codefendant was admissible as a declaration against penal interest, since the portion of the statement exculpating defendant was clearly not against the codefendant’s penal interest and was otherwise unreliable (People v Settles, 46 NY2d 154, 167). Defendants’ remaining arguments regarding this evidence are without merit.
Defendant’s challenge to the court’s charge regarding reasonable doubt is unpreserved and, in any event, without merit since the charge as a whole conveyed the proper standard (see, People v Antommarchi, 80 NY2d 247, 252).
We perceive no abuse of sentencing discretion. Concur— Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.